Citation Nr: 1235844	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  11-10 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for osteoarthritis of the spine with scoliosis and L4-L5 spondylolisthesis, rated as 20 percent disabling, prior to October 25, 2011.  

2.  Entitlement to an increased rating for osteoarthritis of the spine with scoliosis and L4-L5 spondylolisthesis, rated as 40 percent disabling, since October 25, 2011.  

3.  Entitlement to a compensable initial rating for lumbar radiculopathy of the right lower extremity with sciatic nerve impairment, prior to October 25, 2011.

4.  Entitlement to an initial increased rating for lumbar radiculopathy of the right lower extremity, currently evaluated as 20 percent disabling, since October 25, 2011.  

5.  Entitlement to a separate rating for right external popliteal (common peroneal nerve).  

6.  Entitlement to a separate rating for external cutaneous nerve of the right thigh.  


7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION


The Veteran served on active duty from February 1953 to February 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased rating for osteoarthritis of the spine with scoliosis and L4-L5 spondylolisthesis, rated as 20 percent disabling.  A March 2011 rating decision granted service connection for lumbar radiculopathy, right lower extremity, rated noncompensable, effective May 2009.  

In September 2011, the Board remanded the instant claim for further development.  

By rating decision of June 2012, the rating for osteoarthritis of the spine with scoliosis and L4-L5 spondylolisthesis increased from 20 percent to 40 percent, effective October 2011, and evaluation of lumbar radiculopathy, right lower extremity with sciatic nerve impairment, increased from noncompensable to 20 percent, effective October 2011.  The United States Court of Appeals for Veterans Claims (Court) indicated that a claimant will generally be presumed to be seeking the maximum benefits allowed by law and regulations, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet.App. 35, 38 (1992).  Therefore, the claims for increased ratings on appeal are still in appellate status. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately a remand is again required in this case.  

In September 2011, the Board remanded the claim for an increased rating for osteoarthritis of the spine with scoliosis and L4-L5 spondylosis for further development.  In addition to requiring further examination in connection with the claim, the Veteran notified VA in an attachment to his April 2011 substantive appeal (VA Form 9), that he had been in receipt of treatment for his lumbar spine from J.W., MD at the Southwest Florida Neurological Associates.  He stated that VA had failed to consider Dr. J.W.'s December 2010 medical report concerning his lumbar condition.  Additionally, he stated that he had an April 2011 consultation with Dr. J.W., as well as a scheduled appointment with him for August 2011 for treatment for his lumbar spine.  None of these records were associated with the claims folder.  The Veteran alleged that these records were relevant to the instant claim.  Therefore, we requested that these records be obtained pursuant to 38 C.F.R. § 3.159(c) (2011).  

The Veteran submitted a VA 21-4142 Authorization Form to obtain records from Dr. J.W.  This authorization was valid until December 2011.  As part of the September 2011 remand request, the Board requested that the RO obtain the Veteran's private treatment records, to include records from J.W.  The Board also requested that appropriate authorization be obtained.  

In October 2011, pursuant to the Board's remand, the AMC/RO asked the Veteran to sign a separate VA Form 21-4142 for each non VA provider he wanted VA to obtain treatment records from, to include Dr. J.W.  There was no response from the Veteran.  Although there was no response from the Veteran, the AMC/RO did not use the then valid June 2011 authorization form to obtain the previously cited records from Dr. J.W.  Unfortunately, that authorization form is no longer valid, as it was only good for 180 days from the date it was signed. (i.e., good until December 2011).  Because VA had a valid authorization form and the opportunity to obtain the records from Dr. J.W., prior to December 2011, we cannot yet proceed in this claim.  We regret the delay in this matter, but we require a valid, signed VA Form 21-4142 in order to obtain the previously cited medical records from Dr. J.W.  

The Board notes that in the July 2012 Supplemental Statement of the Case (SSOC), the RO cited the June 2011 VA Form 2142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) in the evidence section.  The RO, however, failed to inform the Veteran that they had not acted on the submitted June 2011 authorization form and that the authorization had since expired.  The RO did not inform the Veteran that he needed to submit another authorization form in order for VA to obtain the identified private treatment records.  38 C.F.R. § 3.159(c) requires that VA obtain all identified private treatment records.  This is especially the case since the Veteran has provided the appropriate release form which identifies the physician, as well the address of where to submit the evidence.

Additionally, during the pendency of this claim, it was noted that service connection for lumbar radiculopathy of the right lower extremity was granted, and a noncompensable rating was awarded, effective May 2009.  Under the provisions of 38 C.F.R. § 4.71a, Under the General Rating for Diseases and Injuries of the Spine, Note 1 indicates that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  

In this regard, lumbar radiculopathy of the right lower extremity was service connected.  It was determined that the mild sensory impairment was from the greater trochanter to just below the knee in distribution of the lateral femoral cutaneous nerve.  This was rated noncompensable under Diagnostic Code (DC) 8529 external cutaneous nerve of the thigh, effective May 14, 2009.  

By rating decision of June 2012, the disability was recharacterized as lumbar radiculopathy, right lower extremity, with sciatic nerve involvement, and the evaluation was increased from noncompensable to 20 percent, effective October 2011.  The October 2011 VA examination revealed the Veteran had moderate incomplete paralysis of the sciatic nerve of the right lower extremity.  The lumbar radiculopathy was now found to involve the sciatic nerve, and the diagnostic code (DC) was changed from DC 8529 to DC 8520, and awarded a 20 percent rating, effective October 2011.  

Unfortunately, there is some confusion as to the Veteran's lumbar radiculopathy findings.  During the October 2011 VA examination, findings indicate objective neurologic abnormalities of the sciatic nerve on the right, the external popliteal nerve on the right, and the external cutaneous nerve of the right.  If this is correct, it is not clear as to what impairment of function is caused by each specific nerve, and what degree of disability is warranted by each nerve.  If the 3 nerves have different impairment of function, according to Note 1, all should be separately rated under an appropriate diagnostic code.  However, the evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  The provisions of 38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet.App. 259, 262 (1994).  This needs to be determined prior to final adjudication of this claim.  

Moreover, findings shown on the October 2011 VA examination also need to be clarified.  The examination report indicates that each nerve cited must indicate the side (left or right) of the nerve affected, and whether the nerve affected is normal, or has incomplete or complete paralysis.  If incomplete paralysis is checked, the severity should be stated as mild, moderate, or severe.  

The external cutaneous nerve of the right thigh showed incomplete paralysis.  However, the level of severity was not indicated on the form.  The external popliteal (common peroneal nerve) findings revealed the affected side was on the right and that the nerve was normal.  Although the boxes for severity indicate to check mild, moderate, and severe, it states to check the severity if incomplete paralysis is checked.  The box for incomplete paralysis was not checked, the box for normal was checked.  These two findings, normal nerve, but moderate in severity, are internally inconsistent and must be clarified prior to final adjudication of this claim.  

Finally in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the October 2011 VA examination report indicated that the Veteran's thoracolumbar spine disability affects his ability to work.  He specifically stated that his thoracolumbar spine pain was so severe at times that he needed the use of narcotics.  He also stated that he was unable to do any lifting or standing for any period of time.  Based on the Veteran's assertions, the Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased-rating claims pursuant to Rice.  

Having determined that the issue of TDIU is properly raised by the record, the Board finds that further development is necessary prior to adjudicating the claim.  In this regard, the law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16 (2011).  As an initial matter, the Board acknowledges that the Veteran is currently service connected for osteoarthritis of the spine with scoliosis and L4-L5 spondylolisthesis, duodenal ulcer, and lumbar radiculopathy.  Given the evidence of record demonstrating that the Veteran is currently unemployed and may be unemployable due to service-connected disability, a VA opinion in connection with the examination should be provided to determine whether his service-connected disabilities, alone or in aggregate, render him unable to secure or follow a substantially gainful occupation.  Therefore, a VA examination and opinion is also required to determine, to the extent possible, whether his service-connected disabilities preclude substantially gainful employment.  

Accordingly, the case is REMANDED for the following action:

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)  

1.  Obtain and associate with the claims file any new medical evidence, from VA or otherwise, that may have come into existence since the time the claims file was last updated by the RO/AMC.  

2.  After having received an appropriate release of information (VA Form 21-4142) from the Veteran, the AMC/RO should obtain records from October 2009 to the present from Dr. J.W. of the Southwest Florida Neurological Associates, to specifically include the April 2011 consultation report, x-ray and medical reports dated in May 2011, records from the August 2011 treatment, December 2010 medical report, and all records since 1999, including those related to back surgery..  Thereafter, associate these records with the claims folder.  

3.  The Veteran shall be afforded a VA neurological examination of the lumbar spine to determine the current severity of any neurologic abnormalities he may have.  The claims file must be made available for review prior to the examination.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examiner should indicate which nerves, to include the sciatic, the external popliteal (common peroneal) and the cutaneous nerve of the right thigh group or any other, are involved and are due to his service-connected lumbar spine disability.  He or she should also indicate on the appropriate form, the affected nerve, the side affected (left or right), whether there is complete or incomplete paralysis, and the severity of the condition (i.e., mild, moderate, moderately severe, severe).  

An addendum should be associated with the file indicating the level of severity (mild, moderate, or severe) of the external cutaneous nerve of the right thigh according to the October 2011 VA examination report and clarify whether the external popliteal nerve (common peroneal nerve) is normal or has incomplete paralysis.  If incomplete paralysis is found, determine the level of severity, specifically addressing whether it is moderate as noted in the findings of the October 2011 VA examination report.  

For each nerve impairment found, the examination should address the functional effect of such impairment, including the symptoms associated with such nerve impairment.  This should specifically be addressed as it pertains to any sciatic, external popliteal (common peroneal nerve) and cutaneous nerve of the right thigh group.

4.  The RO shall then consider the TDIU issue in light of all of the evidence of record.  In so doing, the RO may proceed with any additional development deemed necessary, including the procurement of a VA examination and/or opinion, in order to determine whether the Veteran's service-connected disabilities, alone or in the aggregate, result in impairment sufficient to make the Veteran unable to secure or follow substantially gainful employment.  

5.  After completion of the above, if any issue remains denied, the Veteran and his accredited representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given the opportunity to respond to the SSOC.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



